Lewis, J.,
dissenting: The majority opinion concludes that the use of church property for the nonreligious, nonschool-related purpose of playing soccer makes that property tax exempt. Indeed, the majority concludes that this use is exclusively educational. I cannot agree with that concept and dissent from the majority opinion.
If practicing and playing soccer in a nonreligious, nonschoolrelated context qualifies as an “exclusively educational use,” we have opened up the route to exemption to a large number of endeavors. This is youth soccer, but soccer is soccer, and under the majority opinion, use by an adult soccer league would also qualify. I see no reason why, under the majority opinion, property used exclusively for baseball, softball, basketball, etc., would not be equally exempt.
Our traditional view has been to declare use for sporting endeavors exempt when they are part of the regular or extracurricular activities of an institution devoted to education. This case involves an activity which is not part of the curriculum of any *494school and is not related to or a part of any educational system. I believe the majority applies an overbroad definition of “exclusively used for educational purposes,” and that is wrong.
BOTA determined that the property was not exclusively used for educational purposes, and I agree with its decision and its rationale. BOTA expressed concern that allowing the exemption would mean that “any entity holding land would be exempt by allowing organized athletic events to be held and alleging the participants were learning. Also, any homeowner could allow the local youth baseball team to practice on his property and claim exemption because the children were learning.” I share those concerns.
The majority rests its decision on language found in National Collegiate Realty Corp. v. Board of Johnson County Comm'rs, 236 Kan. 394, 690 P.2d 1366 (1984). I believe their reliance is misplaced and based on an overbroad interpretation of that decision. The NCAA was created by the colleges and universities in this nation and exists to oversee intercollegiate athletics. It is part and parcel of our nation’s system of higher education. The NCAA bears a direct relationship to our system of higher education. The playing of soccer on the Archbishop’s vacant real estate has no relationship, real or imagined, to any educational entity in the state of Kansas.
There is nothing inherently “educational,” as that term is used in Article 11 Section 1 of our constitution, in playing soccer on a vacant lot in Topeka.
I would adopt the rationale of BOTA and reverse the trial court.